United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-2690
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Lowell Duane Johnson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: January 14, 2015
                               Filed: January 20, 2015
                                    [Unpublished]
                                   ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Lowell Johnson directly appeals following the district court’s1 revocation of
his supervised release. For reversal, he argues that the court (1) erred in finding that

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
he violated his release conditions, and (2) imposed an unreasonable revocation
sentence.

       We conclude that the court did not abuse its discretion in revoking supervised
release, given the court’s finding that Johnson had violated multiple release
conditions, based both on Johnson’s admissions and the testimony of his probation
officer, which the court was entitled to credit. See 18 U.S.C. § 3583(e)(3); United
States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (standard of review; court’s
credibility determinations at revocation hearing are virtually unreviewable on appeal).
We also conclude that the court did not impose an unreasonable sentence. The court
carefully explained its sentencing decision, commenting on Johnson’s repeated
violations of his release conditions, the seriousness of the violations, his lack of
candor with his probation officer, and other relevant matters. See United States v.
Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review); United States v.
Thunder, 553 F.3d 605, 608-09 (8th Cir. 2009) (revocation sentence above advisory
range was not substantively unreasonable where defendant repeatedly violated
supervised release); United States v. Larison, 432 F.3d 921, 924 (8th Cir. 2006)
(affirming statutory maximum revocation sentence where district court justified
decision by giving supporting reasons).

     Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-